Exhibit 10.1
 
ANTHERA PHARMACEUTICALS, INC.
 
 
 
June 15, 2018
 
 
 
PERSONAL AND CONFIDENTIAL
 


 
J. Craig Thompson
 

Re:
Adjustment to Terms of Employment; Notice of Termination

 
Dear Craig:
 
This letter agreement memorializes the mutual agreement between you and Anthera
Pharmaceuticals, Inc. (the “Company”) regarding your continued employment with
the Company.  Except as provided herein, the terms of your Amended and Restated
Employment Agreement with the Company, dated  January 5, 2018 (the “Employment
Agreement”) shall remain in full force and effect.  All capitalized terms not
defined herein shall have the meaning set forth in the Employment Agreement. 
Please sign and return this letter agreement to me no later than Monday, June
18, 2018 to acknowledge your agreement to these terms.
 
1.     Duties and Time Commitment.  From June 15, 2018 through June 30, 2018
(the “Transition Period”), you shall only be required to devote 20% of your
working time and efforts to the business and affairs of the Company.  During the
Transition Period you may seek and commence outside employment (full-time or
part-time), provided you continue to perform your responsibilities to the
Company, remain in compliance with your obligations to the Company (e.g.
nondisclosure) and provided further that any new employment does not otherwise
create a conflict of interest with the Company.  You agree that these changes
and any changes in your duties, responsibilities, or authorities during the
Transition Period shall not trigger Good Reason.
 
2.     Base Salary. During the Transition Period your annualized base salary
will be $92,000 (which is twenty percent of your current salary), less
applicable withholdings; provided that for purposes of your severance
eligibility as set forth in Section 5(b) of the Employment Agreement, your “Base
Salary” shall be based on your full salary of $460,000. You agree that the
reduction in your base salary during the Transition Period shall not trigger
Good Reason.
 
3.     Separation of Employment. Your employment with the Company shall end
effective as of June 30, 2018 (the “Separation Date”).  The separation of
employment will be deemed a “Termination without Cause” consistent with Section
4(d) of your Employment Agreement.  Subject to your timely execution and
non-revocation of a Separation Agreement and Release and your continued
compliance with your contractual obligations to the Company, you will be
entitled to the severance benefits set forth in Section 5(b) of the Employment
Agreement.  This letter agreement shall be deemed the Notice of Termination for
purposes of Section 4(f) of the Employment Agreement.  You agree to make
yourself available for transitional and consulting services after the Separation
Agreement.
 

--------------------------------------------------------------------------------

J. Craig Thompson
June 15, 2018
Page 2


 
4.     Entire Agreement.  Except as otherwise provided or referenced above, this
letter agreement, constitutes the complete agreement and understanding between
you and the Company concerning the subject matter hereof and supersedes all
prior agreements, representations, negotiations, discussions and understandings
(whether written, oral or implied) between you and the Company regarding such
subject matter, except that the Employment Agreement (as modified herein) and
the Confidentiality and Inventions Assignment Agreement shall remain in full
force and effect.
 
Sincerely,
 
 
Paul F. Truex
Chairman of the Board of Directors
 




Accepted and Agreed:
 
 
/s/ J. Craig Thompson
 
J. Craig Thomson
 





Dated:  June 15, 2018
 
 



--------------------------------------------------------------------------------

 
 